                       UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA


BRENDA BANEGAS CONTRERAS                                  CIVIL ACTION


v.                                                        NO. 18-8656


BP EXPLORATION & PRODUCTION INC., ET AL.                  SECTION "F"


                            ORDER AND REASONS


       Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.       No memoranda in opposition to the

defendants’ motion to dismiss as a discovery sanction, noticed for

submission on September 25, 2019, has been submitted.

       The record shows that the plaintiff has consistently failed

to comply with discovery rules and this Court’s Orders.              Brenda

Contreras    alleges     that   she   developed   chronic    cough   after

performing Deepwater Horizon oil spill cleanup work for 30 days in

May 2010.    This is a Back-End Litigation Option lawsuit for Later

Manifested Physical Conditions filed under the terms of the Medical

Settlement Agreement from the Deepwater Horizon Multi District

Litigation Number 2179. Through her attorney, Ms. Contreras, filed

a    complaint   invoking   this   Court’s   diversity   jurisdiction    and


                                      1
alleging   that,    while   she   was   a   BP   oil    spill   cleanup     worker

performing   boom     decontamination,       she       was   exposed   to    oil,

dispersants, and other harmful chemicals and that this exposure

caused her to develop chronic cough. 1             She alleges that she was

first diagnosed with chronic cough on June 17, 2013 and she seeks

to recover under federal and state law consistent with the terms

of the MSA for all damages allowable for her chronic cough.

     Like other BELO lawsuits, this matter was randomly allotted

to this Section of Court.         A scheduling order issued selecting

various deadlines including a May 11, 2020 jury trial date.                     To

date, the plaintiff has failed to respond to the defendants’

discovery requests. On June 4, 2019, the defendants filed a motion

to compel discovery responses. 2            When the plaintiff failed to

respond to the first motion to compel, on June 17, 2019, Magistrate

Judge North granted the motion as unopposed, and ordered the

plaintiff “to formally respond to Defendants’ outstanding written

discovery requests within 10 days.”                The plaintiff failed to

comply.




1 Her complaint was filed after the defendants elected not to
mediate.
2 The plaintiff failed to provide any response to their February

14, 2019 Interrogatories and Requests for Production, despite
plaintiff’s counsel’s agreement to respond by May 28, 2019.
                                2
      Having received no discovery responses, the defendants filed

a motion to enforce discovery order on July 9, 2019; the motion

was set for hearing before Magistrate Judge North on July 24, 2019.

On July 15, 2019 -- one day prior to the deadline for plaintiff’s

opposition papers -- plaintiff’s counsel filed a motion to withdraw

as counsel.    The next day, the Court denied without prejudice the

motion to withdraw as counsel; it was unclear from plaintiff’s

counsel’s motion whether the plaintiff herself had been advised of

the   deadlines   and   oral   hearing   set   in   connection   with   the

defendants’ motion to enforce discovery order. Despite still being

enrolled as counsel for plaintiff, again, the plaintiff failed to

respond   to   the   defendants’   discovery    motion.     And,   again,

Magistrate Judge North granted the motion as unopposed, stating:

      Granted as unopposed. If she has not already done so,
      Plaintiff is to formally respond to Defendants’
      outstanding   written   discovery    requests,   without
      objection, within three days. If Plaintiff fails to
      timely comply with the terms of this order, a sanction
      of $500.00 shall automatically become due and payable to
      defray the reasonable expenses Defendants incurred in
      connection with their motions to compel and to enforce.
      Plaintiff is specifically cautioned that further
      discovery failures may result in the imposition of
      increasingly severe sanctions, including but not limited
      to the issuance of a Report and Recommendation
      recommending that her lawsuit be dismissed for failure
      to prosecute.
Two days after issuance of the magistrate judge’s order granting

the defendants’ motion to enforce discovery order, plaintiff’s

                                    3
counsel renewed their request to withdraw as counsel.                    Having

complied with the Local Rules, the Court granted counsel’s motion

to withdraw, and ordered that any new counsel promptly enroll,

observing:

      Having obtained no discovery from the plaintiff, the
      defendants’ frustration is certainly well founded; they
      can offer no defense to the plaintiff’s claims without
      discovery. However, the record here shows that -- even
      with counsel representing her since September 2018 --
      the plaintiff has failed to respond to discovery,
      motions, and discovery orders. To be sure, Magistrate
      Judge North’s order and escalating sanctions for non-
      compliance will be more effective than plaintiff’s
      counsel has been at obtaining Ms. Contreras’s compliance
      with discovery orders.    And, if Ms. Contreras herself
      persists in recalcitrance, her case will be dismissed.
See Order dtd. 7/31/19.

      The defendants now move to dismiss the plaintiff’s lawsuit as

a discovery sanction.          In support of their request, the defendants

summarize the record including their attempts to obtain discovery,

the   Court’s     several      orders   compelling   it   or    admonishing   the

plaintiff    as   to     the   escalating     sanctions   for   non-compliance,

including the possibility of dismissal, and, nevertheless, the

plaintiff’s failure to provide any discovery response in over 180

days.     When     the    defendants     requested   a    continuance   of    the

submission date on their motion to continue, the Court granted the

motion and, again, admonished the plaintiff: “Any opposition to

the defendants’ motion to dismiss must be filed not later than

                                          4
September 17, 2019.   Failure to oppose the defendants’ motion will

serve as an indication that the plaintiff has abandoned this

lawsuit.”   Still no response from the plaintiff.

      Accordingly, because the motion is unopposed, and further, it

appearing to the Court that the motion has merit, 3 IT IS ORDERED:

that the defendants’ motion to dismiss the plaintiff’s lawsuit as

a   discovery   sanction   is   hereby   GRANTED   as   unopposed.   The

plaintiff’s case is dismissed with prejudice.



                      New Orleans, Louisiana, September __, 2019



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE


3 There is a clear record of delay by the plaintiff herself and
lesser sanctions have been unable to coerce compliance.         The
plaintiff’s refusal to participate in her own lawsuit has prevented
the defendants from investigating her toxic tort claims. She has
failed to provide any specific information regarding her alleged
exposure, such as exact dates, locations, and witnesses. Nor has
she disclosed her prior work or medical history. As a result, the
defendants are hamstrung to develop any defense to this lawsuit.
Given the significant periods of inactivity in this case, the
plaintiff’s disregard of the Court’s orders involving increasingly
severe sanctions, no lesser sanction will serve justice here. See
Brown v. Oil States Skagit Smatco, 664 F.3d 71, 77 (5th Cir. 2011);
see also Clofer v. Perego, 106 F.3d 678, 679 (5th Cir. 1997)(per
curiam, citations omitted).      Rule 37(b)(2)(A) provides that
dismissal is an appropriate sanction in the face of such
recalcitrance. Dismissal is likewise appropriate under Rule 41(b)
due to the plaintiff’s failure to prosecute.

                                    5
